DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,824,597 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, in combination with other limitations of the claim, the cited prior art fails to teach “wherein the control circuit is configured to: receive a light intensity measurement of the in the space from the light detector: analyze a spectral content of the received light intensity measurement; in response to analyzing the spectral content, determine whether an artificial light intensity or a natural light intensity is greater in the space; and based on the determination, cause at least one of the first or the second lighting control devices to adjust the light intensity measured by the light detector” structurally and functionally interconnected with other limitations as required by claim 1, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 2-15 are allowed as being dependent on claim 1.
With respect to claim 16, in combination with other limitations of the claim, the cited prior art fails to teach “receive a light intensity measurement of ambient light from a light detector; analyze a spectral content of the received light intensity measurement; determine, in response to analyzing the spectral content, whether an artificial light intensity or a natural light intensity is greater in the space; and control, based on the determination, at least one of a first lighting control device or a second lighting control device to adjust the light intensity of ambient light in the space measured by the light detector of the mobile device” structurally and functionally interconnected with other limitations as required by claim 16, nor would it have been obvious to one of ordinary skill in the art to do so.
Claims 17-20 are allowed as being dependent on claim 16.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANY RICHARDSON/Primary Examiner, Art Unit 2844